                                                                  IT IS ORDERED
                                                                  Date Entered on Docket: May 10, 2021




                                                                  ________________________________
                                                                  The Honorable Robert H Jacobvitz
                                                                  United States Bankruptcy Judge
______________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

     IN RE:

            Bernadette Bautista aka Bernadette Bautista Lozano,
                  Debtor                                      Case No. 19-11500-jr13


         STIPULATED ORDER GRANTING MOTION FOR RELIEF FROM THE
              AUTOMATIC STAY AND ABANDONMENT OF PROPERTY

            This matter came before the court on the stipulation of relief from the automatic
     stay and abandonment, between the Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
     (“Creditor”), and the Debtor Bernadette Bautista (“Debtor”), by and through their
     respective attorneys of record, and the Chapter 7 trustee.
            The Court, having reviewed the agreement as expressed in this Stipulated Order
     and being otherwise sufficiently informed, FINDS:
            (a) The Court has jurisdiction over the parties and the subject matter of this
     Stipulated Order.
            (b) On October 4, 2019, Creditor served the Motion for Relief from Stay and
     Abandonment of Property (“Motion”) (Doc. 23) and Notice of Objection to the Motion
     (Doc. 24) on R Trey Arvizu, III, counsel for the Debtor and the case trustee (“Trustee”)
     by use of the Court’s case management and electronic filing system for the transmission
     of notices, as authorized by Fed.R.Civ.P. 5(b)(3), and NM LBR 9036-1, and on the

                                                                                                File No. NM-19-156650
                                            Stipulated Order for Relief from the Automatic Stay, Case No. 19-11500-jr13
  Case 19-11500-j13       Doc 70     Filed 05/10/21          Entered 05/10/21 16:02:27 Page 1 of 3
  Debtor by United States first class mail, in accordance with Bankruptcy Rules 7004 and
  9014.
          (c) On October 18, 2019, the Debtor filed a Response to the Motion (Doc. 26).
          (d) The Motion relates to the following property:
             Commonly known as 527 River Lane, Ruidoso Downs, NM 88346
             (“Property”).
          (e) The parties wish to stipulate to the stay relief, as provided in this Stipulated
             Order.
          (f) No notice to other creditors of the stay relief is necessary.
          IT IS THEREFORE ORDERED:
          1. The Motion is hereby granted, and pursuant to 11 U.S.C. §362(d), Creditor
  and any and all holders of liens against the Property, of any lien priority, are hereby
  granted relief from the automatic stay:
          (a) To enforce their rights in the Property, including foreclosure of liens and a
  foreclosure sale, under the terms of any prepetition notes, mortgages, security
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted
  by applicable nonbankruptcy law, such as by commencing or proceeding with appropriate
  action against the Debtor or the Property, or both, in any court of competent jurisdiction;
  and
          (b) To exercise any other right or remedy available to them under law or equity
  with respect to the Property.
          2. The Trustee is deemed to have abandoned the Property from the estate
  pursuant to 11 U.S.C. §554 as of the date of entry of this Order, and the Property
  therefore no longer is property of the estate. As a result, Creditor need not name the
  Trustee as a defendant in any state court action it may pursue to foreclosure liens against
  the Property and need not notify the Trustee of any sale of the Property.
          3. The automatic stay is not modified to permit any act to collect any deficiency
  or other obligation as a personal liability of the Debtor, although the Debtor can be
  named as defendants in litigation to obtain an in rem judgment or to repossess the
  Property in accordance with applicable non-bankruptcy law.
          4. This Order does not waive Creditor’s claim against the estate for any


                                                                                              File No. NM-19-156650
                                          Stipulated Order for Relief from the Automatic Stay, Case No. 19-11500-jr13
Case 19-11500-j13       Doc 70     Filed 05/10/21          Entered 05/10/21 16:02:27 Page 2 of 3
  Deficiency owed by the Debtor after any foreclosure sale or other disposition of the
  Property. Creditor may filed an amended proof of claim in this bankruptcy case within
  30 days after a foreclosure sale of the Property, should it claim that Debtor owes any
  amount after the sale of the Property.
         5. This Order shall continue in full force and effect if this case is dismissed or
  converted to a case under another chapter of the Bankruptcy Code.
         6.      This Order is effective and enforceable upon entry. The 14-day stay
  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.
         7.      This Stipulated Order shall be binding and effective upon any conversion
  of this case to another chapter under the Bankruptcy Code.
         8.      The preliminary hearing on the Motion currently scheduled for May 11,
  2021 at 9:00 am is hereby vacated.
                                       ### End of Order ###

  RESPECTFULLY SUBMITTED AND AGREED TO BY:

  McCarthy & Holthus, LLP
  By /s/ Jason Bousliman
   Jason Bousliman, Esq.
   Attorney for Creditor
   6501 Eagle Rock NE, Suite A-3
   Albuquerque, NM 87113
   (505) 219-4900
   jbousliman@mccarthyholthus.com

   AGREED TO BY:
   By Approved via e-mail 5/10/2021
   /s/ R. Trey Arvizu, II____________
   Attorney for Debtor
   R Trey Arvizu, III
   PO Box 1479
   Las Cruces, NM 88004-1479

   By Approved via e-mail 5/10/2021
   _/s/ Tiffany M. Cornejo__________
   Trustee
   Tiffany M. Cornejo
   625 Silver Avenue SW, Suite 350
   Albuquerque, NM 87102



                                                                                               File No. NM-19-156650
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 19-11500-jr13
Case 19-11500-j13      Doc 70     Filed 05/10/21            Entered 05/10/21 16:02:27 Page 3 of 3
